EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

Authorization for this examiner’s amendment was given in an interview with Bret Field and Michael Blessent on 3/5/2021.

The application has been amended as follows: 
In claim 30, after the term “that” but before “changes” in the second line, please add the limitation “is a shape memory thermoplastic polyurethane or a shape memory thermoplastic polyester and”.
Please cancel claims 31 and 32.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the present claims are found to be allowable over the closest prior art of Evans (US 3816335), Kuehl (US 2710274), Ishimura et al. (5895718), Kamada et al. (US 5208132), Lendlein et al. (Angewandte Chemie), Day (Proceedings of the SPIE), Yee et al. (US 4215208), Resnick et al. (US 4929211), and Rubner (US 4721769
Evans discloses a reversibly thermochromic material that comprises a shape memory polymer thermoplastic urethane elastomer and a thermochromic pigment that is a cobalt-based metal salt.  However, Evans is silent to the claimed polydiacetylene thermochromic pigment.  Kuehl teaches an intermediate layer that changes shape and color reversibly.  However, Kuehl is silent to the claimed thermoplastic materials and polydiacetylene.  Ishimura discloses a composition that is shape transformable and thermochromic.  The shape transformable component comprises a thermoplastic resin and thermoplastic polymer.  However, Ishimura is silent to the shape change component being a single component and the claimed polydiacetylene thermochromic pigment.  Kamada discloses a photochromic composition that includes a shape memory resin and a photochromic pigment and can further include a thermochromic pigment.  However, Kamada is silent to a single color change component and the component being a polydiacetylene.  Lendlein discloses thermoplastic shape memory resins that include the claimed materials.  However, Lendlein is silent to the claimed color change component.  Day discloses different thermochromic compounds that include polydiacetylene polymers and cobalt-based metal compounds.  However, as disclosed by Day and Evans, the specific thermochromic compounds have different effects in different polymer matrices, wherein some can be irreversible or do not exhibit thermochromic behaviors.  As such, one cannot reasonably expect a substitution of a cobalt-based compound with a polydiacetylene to result in the color change behavior for the claimed shape change polymers of a thermoplastic polyurethane or thermoplastic polyester. Yee discloses a polydiacetylene compound that exhibits thermochromic behavior.  However, Yee is silent to the claimed shape memory resin.  Rubner discloses a thermoplastic polyurethane elastomer that is the thermochromic component and there is no indication that the elastomer as set forth Rubner would exhibit shape memory properties.  As such, the present claims are found to be novel and unobvious over the prior art of record and are passed to issue.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PRASHANT J KHATRI whose telephone number is (571)270-3470.  The examiner can normally be reached on M-F 10AM-6:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Veronica Ewald can be reached on (571) 272-8519.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 


PRASHANT J. KHATRI
Primary Examiner
Art Unit 1783



/PRASHANT J KHATRI/Primary Examiner, Art Unit 1783